Citation Nr: 1010937	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  04-02 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1969 to July 1971.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from an August 2003 
rating decision of the Denver, Colorado Department of 
Veterans Affairs (VA) Regional Office (RO) that continued the 
70 percent rating assigned for the Veteran's PTSD and denied 
TDIU.  In September 2006 and in November 2008, the case was 
remanded for additional development and notice.

The matter of entitlement to TDIU is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if any action on his part is 
required.


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD has been 
manifested by symptoms productive of impairment no greater 
than occupational and social impairment with deficiencies in 
most areas; symptoms such as gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, disorientation to time or 
place, memory loss for names of close relatives, own 
occupation, or own name, or other symptoms of like gravity 
productive of total occupational and social impairment are 
not shown.


CONCLUSION OF LAW

A rating in excess of 70 percent for PTSD is not warranted.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.21, 4.126, 4.130, Diagnostic Code (Code) 9411 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000(VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  

The Veteran was advised of VA's duties to notify and assist 
in the development of this claim prior to its initial 
adjudication.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  A May 2003 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  October 2006, May 2008, and 
January 2009 letters provided additional notice.  The Veteran 
has had ample opportunity to respond/supplement the record.  
A January 2009 supplemental statement of the case (SSOC) then 
readjudicated the matter.

The Veteran's pertinent treatment records and records from 
the Social Security Administration (SSA) have been secured.  
He was afforded VA examinations in August 2002, May 2003 and 
June 2008.  The Board has reviewed the examination reports 
and finds, as will be discussed in greater detail below, that 
those examinations were adequate.  [Notably, the June 2008 
examination was after receipt of medical evidence from the 
Social Security Administration and is contemporaneous.]  The 
Veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

PTSD is rated under Code 9411, which provides for a 70 
percent rating where there is occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

In a claim for increase the present level of disability is 
the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the evidence contains factual 
findings that demonstrate distinct time periods when the 
service connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, staged ratings are to be considered.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

The relevant temporal focus for adjudicating the level of 
disability of an increased rating claim begins one year 
before the claim was filed.  As the instant claim for 
increase was received in April 2003, the period for 
consideration is from April 2002 until the present.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The medical evidence of record shows the Veteran's PTSD is 
manifested by symptoms including problems sleeping (although 
on August 2003 VA examination it was noted that the Veteran's 
sleep disturbances appeared to be related to pain more than 
to PTSD), anger, problems getting along with people, 
withdrawal from others (detachment), problems with 
concentration, nightmares about being under sniper fire and 
impending rockets, intrusive thoughts, low self esteem, and 
depression.  

The record does not reflect gross impairment in thought 
process or communication, persistent delusions or 
hallucinations, disorientation to time or place, or memory 
loss for names of close relative, own occupation, or own 
name.  On August 2002 VA examination, the Veteran was fully 
oriented with no deficits in memory, ability to abstract, or 
language.  He had deficits in reciting the months of the year 
but his errors seemed to be somewhat dramatic and suggested 
embellishment.  He refused to perform mathematical 
computations.  On May 2003 VA examination, the Veteran 
responded in a goal-directed fashion, showed full range of 
affect, sat on the edge of his chair with good eye contact 
and animated expression, and was fully oriented with no signs 
of any cognitive impairment.  There was no indication of 
hallucinations or delusions.  Although the June 2008 VA 
examination reflects that thought processes and communication 
were impaired by difficulties with short term-memory and 
concentration; he was oriented to date, city, and state as 
well as the circumstances of the interview.  Moreover, this 
memory impairment was not with respect to names of close 
relatives, own occupation, or own name and is contemplated by 
the currently assigned 70 percent rating.  

There is no evidence of grossly inappropriate behavior.  
Although the August 2002 VA examination report notes the 
Veteran's refusal to perform mathematical computations, on 
June 2008 VA examination he was generally polite and 
cooperative.  The examiner specifically noted there was no 
inappropriate behavior.  The May 2003 VA examination notes 
that the Veteran stated that suicide has crossed his mind in 
the past but he has never been a serious risk.  Hence, while 
the record notes some violent tendencies (which are 
contemplated by the currently assigned 70 percent rating), 
the entirety of the evidence of record does not show that he 
is a persistent danger to himself or others.
The record does not show an intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene).  VA treatment records consistently 
describe the Veteran as being appropriately dressed and the 
June 2008 VA examination report shows that he is able to 
maintain activities of daily living including his own 
personal hygiene.  The Veteran has also reported going 
grocery shopping with his wife, cooking his meals (in a 
microwave), watching football and movies on television, 
building an additional room to his house for his son, and 
foster parenting the young children of his brother and 
sister-in-law.  

Records from SSA show that the Veteran has not worked since 
July 1992 as a result of fibromyalgia, peripheral 
varicosities, obesity, and bilateral ulnar neuropathy.  The 
SSA decision found that the Veteran cannot concentrate on 
work-related activities due to chronic pain.  These records 
do not show that the Veteran is totally disabled due to a 
psychiatric disorder.  Moreover, VA examination reports note 
the Veteran's reports that he is unable to work because of 
joint pain and physical disabilities.  

The June 2008 VA examiner provided the following opinion:  

Veteran has occupational and social impairment with 
deficiencies in most areas including work and 
school, family relations, judgment, thinking, and 
mood due to symptoms of high level of anxiety, some 
depression affecting his ability to function 
independently, appropriately, and effectively, some 
impairment impulse control, without acting out 
since last examination, difficulty in adapting to 
stressful circumstances, and inability to establish 
and maintain effective relationships.  He has no 
gross impairment in thought processes or 
communication.  He has no persistent delusions or 
hallucinations.  He has no grossly inappropriate 
behaviors.  He demonstrates no persistent danger of 
hurting himself or others.  He is able to perform 
activities of daily living ... He had average 
orientation to time, place and person.  He does 
require continuous medication.

The Board notes the letters from the Veteran's treatment 
providers indicating he is unable to work due to his service-
connected PTSD; however, these providers do not report that 
the PTSD is manifested by the types of symptoms in the 
criteria for a 100 percent schedular rating for psychiatric 
disability (or other symptoms of equivalent gravity).  [The 
Veteran's claim for TDIU is being addressed in the remand 
that follows.]  

VA treatment records include Mental Health Medication 
Management reports dated in June 2005, March 2006, and June 
2006, noting the Veteran has severe PTSD.  However, these 
treatment reports and other treatment reports from the same 
provider show that, on mental status examination, the Veteran 
was alert and cooperative, dressed appropriately, displayed 
no bizarre behavior, and had normal rate and tone of speech.  
He had mild to moderate paranoid ideation, no delusions or 
hallucinations, denied suicidal/homicidal ideation, and had 
intrusive thoughts and nightmares.  His affect was manifested 
by mild - moderate depression, anxiety, irritability, his 
sensorium was clear and oriented to time, place and person 
and he had average insight and judgment.  

In an August 2005 statement the Veteran argues that the 
opinions of the VA examiners should not be given as much 
merit and weight as his treating clinicians who have years of 
monthly interaction with him.  There is no requirement that 
additional evidentiary weight must be given to the opinion of 
a medical provider who treats a veteran; courts have declined 
to adopt the "treating physician rule."  See White 
v.Principi, 243 F. 3d. 1378, 1381 (Fed. Cir.2001).  
Regardless, with respect to entitlement to a schedular 100 
percent rating for PTSD, as noted above the Veteran's 
treatment providers have not reported symptoms listed in the 
criteria for a 100 percent rating (or of equivalent nature 
and gravity).  

The symptoms of the Veteran's PTSD most nearly approximate 
the criteria for his current 70 percent rating; the types of 
symptoms listed in the criteria for a 100 percent schedular 
rating (or symptoms of equivalent gravity) are not reported 
at any time during the appeal period; therefore, there is no 
basis in the factual evidence for awarding him a 100 percent 
schedular rating for PTSD for any period of time.  
The Board has considered whether referral for consideration 
of an extraschedular rating is indicated.  All reported 
symptoms of the Veteran's PTSD are encompassed by the 
schedular criteria for a 70 percent rating; consequently, the 
schedular criteria are not shown to be inadequate, and 
referral for extraschedular consideration is not warranted..  
See Thun v. Peake, 22 Vet. App. 111(2008).  

The matter of whether the disability picture presented is 
exceptional insofar as its impact on employability is 
concerned is addressed in the context of the TDIU claim 
(which is being remanded for further development).

The Board has considered the benefit of the doubt rule; 
however, as the preponderance of the evidence is against this 
claim, that rule does not apply and the claim must be denied.  


ORDER

A rating in excess of 70 percent for PTSD is denied.


REMAND

The Veteran seeks TDIU.  His service connected disabilities 
include PTSD, postoperative varicose veins of the right leg, 
and erectile dysfunction associated with PTSD with associated 
depression.  There are medical opinions in the record (e.g., 
reports from SSA) indicating that he is employable due to a 
combination of both service connected and nonservice-
connected disabilities.  His VA psychiatric treatment 
providers have opined that he is unemployable due to his 
psychiatric disability; however, psychiatric findings 
reported by some of these same examiners appear to be 
inconsistent with a disability picture of such gravity.  
Notably, on August 2002, May 2003, and June 2008 VA 
examinations, the examiners concluded that the Veteran is 
employable from a psychological standpoint (the June 2008 
examination report notes that he is employable in a setting 
with no contact with the public and loose supervision 
secondary to his irritability and high level of anxiety due 
to PTSD.)  Consequently, there is conflicting medical 
evidence regarding the impact of the Veteran's PTSD on his 
employability.   Furthermore, the record does not include a 
VA examination that addresses the cumulative effect of the 
Veteran's service connected disabilities on his ability to 
work.  Such an examination would be quite helpful in 
determining whether or not his service connected disabilities 
(of themselves) indeed render him unemployable. 

The Veteran receives ongoing VA treatment for his service 
connected disabilities.  VA treatment records were last 
associated with the claims file in September 2009.  Updated 
records are likely to contain pertinent information, are 
constructively of record, and therefore must be secured.  See 
38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record 
updated VA medical records pertaining to 
all treatment the Veteran received for his 
service-connected disabilities since 
September 2009.  

2.  The RO should then arrange for the 
Veteran to be examined by an appropriate 
Veteran (psychiatrist) to assess the 
cumulative impact of his service connected 
disabilities (PTSD, postoperative right 
leg varicose veins, and erectile 
dysfunction) alone (i.e., without 
consideration of nonservice connected 
disabilities or age) on his ability to 
maintain employment.  The Veteran's claims 
file, to include this remand, must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
elicit from the Veteran his complete 
employment history, specifically comment 
on the types of employment that would be 
precluded by the various service connected 
disabilities, and opine whether the 
service connected disabilities render the 
Veteran incapable of participating in 
regular employment consistent with his 
education and experience.  The examiner 
must explain the rationale for all 
opinions given.

3.  The RO should then re-adjudicate the 
claim for TDIU.  If it remains denied, the 
RO should issue an appropriate SSOC and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


